Citation Nr: 9929054	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  97-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
condition.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



REMAND

The veteran had active duty from December 1972 to December 
1975.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in 
March 1997 that denied the claimed benefits.

In July 1998 the Board Remanded this case to the RO, in part, 
in order to attempt to obtain VA records of treatment that 
the veteran claimed occurred between December 1975 and 
December 1983.  The record shows that the RO requested such 
records from the VA medical center in Baltimore, which 
replied that the earliest records on file were dated in 1988.  
However, according to the veteran's July 1996 claim for 
service connection, he received treatment at the Ft. Howard 
VA medical center after his discharge from service in 1975.  
Review of the claims folder indicates that the earliest 
records of VA treatment, dated in December 1983, were from 
the Ft. Howard VA medical center.  

The Court has ruled that VA medical records not included in 
the claims folder are nevertheless constructively of record 
and must thus be obtained for review.  See Belle v. 
Derwinski, 2 Vet. App. 611 (1992).  The Court has also 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders. The Court further indicated that it constitutes error 
on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this 
case must be REMANDED to the RO for the following actions:

1.  The RO should contact the Ft. Howard 
VAMC and request any records of 
psychiatric treatment between the 
veteran's separation from service in 
December 1975, and December 1983.   All 
previously unobtained records should be 
associated with the claims folder.

2.  The RO should readjudicate the issue 
of entitlement to service connection for 
a psychiatric condition.  If action taken 
is adverse to the veteran, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












